Third District Court of Appeal
                               State of Florida

                          Opinion filed March 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2512
                   Lower Tribunal Nos. 11-27843; 11-30828
                             ________________


                              Roberto Duggans,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Eric William Hendon, Judge.

      Roberto Duggans, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before SALTER, LINDSEY and MILLER, JJ.

      MILLER, J.
      Appellant seeks review of the trial court's denial of his “Motion to Correct

an Illegal Sentence,” filed pursuant to Florida Rule of Criminal Procedure 3.850.

On November 9, 2018, in accordance with the mailbox rule, appellant filed his

relevant notice of appeal.1 The notice of appeal incorrectly states the lower court

rendered the order appealed on October 10, 2018. Applying Florida Rule of

Appellate Procedure 9.020(h), 2 we determine the lower court rendered the order

under appeal on September 28, 2018, as the trial court’s signed, written order

denying the motion to correct illegal sentence was filed with the lower court clerk

on that date. We reach this conclusion based on the lower court clerk’s filing

stamp, dated September 28, 2018.

      Because the notice of appeal was filed more than 30 days after rendition of

the order, this court is without appellate jurisdiction. See Fla. R. App. P. 9.110(b);

see also Fla. R. Crim. P. 3.850(k). Thus, we dismiss this appeal for lack of


1 The mailbox rule provides a motion, petition, or notice of appeal is deemed
“filed” when an inmate places it in the hands of prison officials. Haag v. State, 591
So. 2d 614, 617 (Fla. 1992). As articulated in Thompson v. State, 761 So. 2d 324,
326 (Fla. 2000), we presume timeliness, of the filing of a legal document submitted
by an inmate, according to the date contained in the certificate of service, if any,
showing that the pleading was placed in the hands of prison or jail officials for
mailing on that date, provided said date is on or before the filing deadline.
2 Fla. R. App. P. 9.020(h) – Rendition (of an Order). An order is rendered when

a signed, written order is filed with the clerk of the lower tribunal. See In re
Amendments to the Fla. R. App P., 256 So. 3d 1218 (Fla. 2018) (adopting
amendments to the Florida Rules of Appellate Procedure, relettering subdivision (i)
of rule 9.020 to (h)); see also Guy v. Plaza Home Mortg., Inc., 260 So. 3d 280 (Fla.
4th DCA 2018).

                                          2
jurisdiction, without prejudice for the filing of a petition for belated appeal

pursuant to Florida Rule of Appellate Procedure 9.141(c). See, e.g., Watkins v.

State, 217 So. 3d 1135 (Fla. 3d DCA 2017).

      Dismissed.




                                       3